DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election of hydrogen fluoride, water, optional second surfactant solution of ammonium fluoride, hydrochloric acid, shale shaker, settling tank in the reply filed on 2/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected water, and removed such from claim 9, thus, claim 9 is now withdrawn.  If Applicant wishes to move the election onto another species (e.g. methanol), then all the claims must be amended to exclude water, e.g. Applicant must amend the independent claims to include amended claim 9.  Thus, claims 4, 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
As previously set forth: The claims have an effective date of the filing of the instant application: 10/30/18, the priority document only supports HF as the additive solution and the claims are broader than such.

Response to Arguments/Amendments
Regarding the typographical errors in the PGPUB of this application, Applicant can file a petition under 37 CFR 1.221(a) to correct the published application.  The Examiner is not aware of any preventative action Applicant can take if the application gets patented.
Applicant argues Patel discloses a radically different invention compared to the instant claims in that Patel is directed to formulations for downhole use whereas the instant application is not for downhole use.  Applicant argues a competent well owner would not use a formulation down a well that would risk damaging the multi-million dollar investment of the well.
The Examiner disagrees.  Though some aspects of Patel are drawn to treating a well, the aspect of Patel the Examiner is relying on is the chemical treatment of cuttings outside of the well.  See Column 8 lines 19-48.  There is no position on record that puts the wash solution of Patel down a well, nor is there any indication in Patel that the wash solution used to clean drill cuttings while they are in a well.  Thus, arguments therein are not found persuasive.
Applicant argues Patel’s cleaning or washing method does not describe or in any way suggest the destructive modification of solid matter.  Applicant argues common sense dictates that cleaning or washing should not damage the items being cleaned and thus the chemical treatment presently claimed, which aggressively attacks pieces of rock, would be a serious mistake to use downhole or to clean equipment.
The Examiner disagrees.  Patel specifically discloses using an acid wash.  This is the same acid wash instantly claimed.  Patel specifically discloses its use for drill cuttings.  Simpson is evidence/motivation of what drill cuttings are (rock, shale, sand).  The destructive modification must be implicit in Patel when the acid was is used therein.  There is no indication of a distinct wt% of acid needed (even small amounts of acid would give the same destructive behavior) or any other elements that would be required for destruction to occur (or not occur).  Though common sense dictates one would not want to damage elements that you are washing, since Patel uses the same chemistry as used by Applicant it is unclear how one would stop such from implicitly happening.  That Patel does not recognize such does not mean that it doesn’t happen.  There is no position to use such downhole or to clean equipment.  The Examiner is merely using the exact teachings of Patel (e.g. Patel’s use of the acid solution to clean drill cuttings) to meet the claims.  Patel desires cleaning the cuttings and reusing the oil and it seems common sense would dictate that such occurs at the surface, not down a wellbore.  As such arguments therein are not found persuasive.  
Applicant argues the oil cuttings of Patel would be coated in the novel composition therein and then washed with the acid solution and for reasons set forth destructive modification does not occur.  Applicant argues that because the surfactant is protonated and only certain surfactants are used, such is evidence that destructive modification would not occur.  Applicant argues that certain compositions must be used in Patel whereas Applicant’s wash is universal.  Applicant argues the recovered emulsion of Patel can be reused.
The Examiner disagrees.  That Patel uses specific drilling fluids with specific surfactants does not obviate the facts that the cuttings of Patel are acid washed after use.  That the acid wash will change the charge of the surfactant to aid in separation of the fluid from the cuttings does not obviate the facts that since the same chemicals are used, the same destructive modification must occur.  It is noted that Applicant separates the resulting “destructively modified” cuttings from the fluid, thus there must be solids still found to separate therein.  Patel also separates solids from the fluid.  There seems to be no differences between the references to cause one reference to destructively modify and the other to not.  Further arguments drawn to the specific formulations required by Patel are moot since Patel meets the instant claim language.  The Examiner requests evidence to the contrary.  Without such arguments herein are not found persuasive.
Applicant argues there is nothing in Simpson that would cause one to modify Patel to meet the instant claims.  Applicant argues the Examiner’s position that destructive modification is met because the composition requirements are met is improper because the composition requirements are, in fact, not met.  Thus, the destructive modification cannot occur.
The Examiner disagrees.  Patel is not deficient in those elements thus Simpson is not used or needed to teach destructive modification.  Applicant’s position that the composition requirements are not met are not found persuasive since HCl is disclosed as the acid solution (concentration of 17.5% in the examples), and such overlaps with Applicant’s claimed acid solution (see claim 6).  It is unclear why this does not meet the claimed composition and the Examiner requests clarification.  Since HCl meets the acid solution of the claims, the Examiner continues the position below that destructive modification must be met.  As such Applicant’s arguments herein are not found persuasive.
Applicant argues water has been deleted from claim 9 to make the claim more patentably distinct from Patel, Simpson and Von Krosigk.
The Examiner disagrees.  Applicant initially elected water as the base solution.  If Applicant wishes the search to continue on another species, then all the claims must exclude water, e.g. claim 9 (as currently amended without water) needs to be amended into the independent claims.  The claim is withdrawn since Applicant elected water and water still reads on the other claims.
Applicant argues Kubala does not suggest how to modify Patel to destructively modify at least a portion of the cuttings.
The Examiner disagrees.  Kubala does not need to teach this since Patel is not deficient in this element for reasons set forth above.  As such arguments herein are not found persuasive.

Claim Rejections - 35 USC § 112

Rejection over Claims 1, 2, and their dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6218342) in view of Simpson (US 2016/0107105).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Claim 9 is removed since water has been deleted from the claim.  Regarding the amendments to claim 1: the destructive modification is as previously set forth, e.g. since acid, exemplified in concentrations of 17.5 wt%, is used to wash drill cuttings and drill cuttings are known to mainly be shale and sand, such must implicitly occur therein.  
Regarding the new separation step in claim 1: Patel discloses in Column 8 lines 35-38 that once the cuttings are treated with the acid the oil liquid can be removed from the cuttings and the cuttings may then be further processed or disposed of.  Such meets the new separation requirements because the cuttings are separated from the oil liquid.

Patel discloses oil based drilling fluids (title).  Patel discloses in Column 8 lines 19-66 wherein the oil based drilling fluids therein lead to an advantage in washing drill cuttings so as to convert the oil-wet (thusly “oily”) solids to water wet.  The method of washing drill cuttings includes treating the composition comprising the oil wet cuttings (meeting the claimed oily drill fluid and oily drill cuttings slurry) with an acid solution as a washing fluid (Column 8 lines 25-36).  The acid solution may be HCl (Column 12 lines 17-19).  One would recognize that a HCl solution, being a solution, would implicitly include an aqueous (water) base.  
Patel includes elements as set forth above but isn’t explicit as to what the drill cuttings are.  Simpson discloses methods of dewatering a drilling mud (title).  Simpson discloses in the background thereof that the majority of drill cuttings are sand and shale, depending on location [0003].  Thus, the use and washing of compositions that contain up to 100% sand (e.g. silicate) cuttings is prima facie obvious.
Since the composition/material requirements are met, the reaction and destructive modification are deemed to be met.  Such meets the requirements of claims 1, 5-7.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Simpson in further view of Von Krosigk (US 6593297).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Claim 9 is removed since water has been deleted from the claim.  

Patel and Simpson include elements as set forth above.  Patel discloses the use of HCl but does not disclose the use of HF (claims 6-7).  
Von Krosigk discloses acid based compositions used to clean oil sludges from well cuttings, thus similar in effect to the compositions of Patel.  Von Krosigk discloses that suitable acids for such include HCl and hydrofluoric acids (HF).  Von Krosigk thusly discloses HCl and HF to function equivalently for acids for cleaning well cuttings.  Von Krosigk also discloses that acids are soluble in water and water is a suitable base fluid for acid washing solutions (Column 5 lines 29-30).
Regarding claims 6-7, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patel and Simpson the use of HF, as taught by Von Krosigk, since it is recognized in the art to function equivalently to HCl.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Simpson in further view of Kubala (US 2016/0326020).
Elements of this rejection are as previously set forth, reiterated below in its entirety.  Regarding the amendments to claim 2: the destructive modification is as previously set forth, e.g. since acid is used to wash drill cuttings and drill cuttings are known to mainly be shale and sand, such must implicitly occur therein.  Further, separation is as set forth in Kubala below/previously.  As such the new limitations are met by elements previously set forth. 

Patel and Simpson include elements as set forth above.  Patel discloses washing drill cuttings but does not disclose the equipment and methods of such.
Kubala discloses methods for treating drill cuttings (title).  Kubala discloses that to clean drill cuttings, the cuttings are transported from the rig to a collection vessel via shakers [0047].  The cuttings are contacted with the emulsion (e.g. wash solution) and pumped out of the collections box to a processor where they are mixed and agitated [0047]. The oil is collected off the top of this processor. This meets the step of moving the chemically treated cuttings in the claims.  Settling tanks are pictured in Fig1, thus moving to a setting tank after the mixing and agitating and separating off the oil is prima facie obvious. Kubala thusly teaches the above to be a suitable equipment and process steps for treating drill cuttings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patel and Simpson the use of the method steps discussed above taught by Kubala, in order to separate the oil and water from the drill cuttings after washing since this is method that is recognized in the art to be suitable for such an intended use.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above further meet the requirements of claims 2.

Conclusion
As previously set forth: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Krosigk is additionally noted as pertinent to the independent claims, however the reference is deemed cumulative at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766